Case 2:20-cv-00112-NDF Document 1-1 Filed 06/25/20 Page 1 of 18 E
~.

Christopher J. King
WSB# 7-4532

PO Box 562

Worland, WY 82401
(307) 347-9801 p

(307) 3383-0285 f
chris@wyoattorney,com

IN THE DISTRICT COURT OF THE FIFTH JUDICIAL DISTRICT
PARK COUNTY, STATE OF WYOMING

DENNIS JOY
Plaintiff,
-\V-

PETER J, YOUNG and DOES 1
through 100, inclusive,

Defendants.

Civil Action No. 29'789

 

 

SUMMONS

 

To the above named Defendant: Pete Young

Cantafio Law, P.C.
1875 Lawrence Ste. 730
Denver, CO 80202

YOU ARE HEREBY SUMMONED and required to file with the Clerk and

serve upon Plaintiffs attorney an answer to the Complaint which is herewith served

upon you, within 20 days after service of this Summons upon you, exclusive of the

day of service. (If service upon you is made outside of the State of Wyoming, you are

required to file and serve your answer to the Petition within 80 days after service of

this Summons upon you, exclusive of the day of service). If you fail to do so, judgment

by default will be taken against you for the relief demanded in the Complaint.

DATED thist* > day of May, 2020.

 

seein

he
Case 2:20-cv-00112-NDF Document 1-1 Filed 06/25/20 Page 2 of 18

(Seal of District Court)

PATRA LINDE THAL

 

Clerk of Court

By: TN Shaadi CY ines ahh
Deputy Clerk

Apex US7 Ze,

Christopher J/ King
WSB 17-4532

PET PATE! PST oP
Case 2:20-cv-00112-NDF Document 1-1 Filed 06/25/20 Page 3 of 18

Christopher J, King

WSB# 7-4532 PATRA LINDENTHAL
PO Box 552 Clerk of District Court
Worland, WY 82401 FILED M AY 0 6 9020
(307) 347-9801 p aA CARMEL:
(307) 333-0285 f by___D

chrisi@wvyoattorney.cam

IN THE DISTRICT COURT OF THE FIFTH JUDICIAL DISTRICT
PARK COUNTY, STATE OF WYOMING

DENNIS JOY,
Plaintiff, Civil Action No. 29789
“V-

PETER J. YOUNG and DOES 1
through 100, inclusive,

Defendants.

 

COMPLAINT

so SS Ser a : Nn ee ee ree ee es

COMES NOW the Plaintiff herein, Dennis Joy, by and with his attorney,
Christopher J. King and for his Complaint states and alleges as follows:

1. The Plaintiff is a resident of Park County, State of Wyoming and has
been for several years last past.

2. The Defendant is a Wyoming licensed attorney. The Defendant has been
employed by several law firms during the course of his representation of
the Plaintiff. The Defendant is currently a resident of Broomfield,
Colorado.

3. Does 1 — 100 are currently named herein as the employment

arrangement between Peter J. Young and his previous law firms and

TW VEY

PAT
Case 2:20-cv-00112-NDF Document 1-1 Filed 06/25/20 Page 4 of 18

between Peter J. Young and previous attorneys at said law firms are
unknown. However, it is believed that Peter J. Young was at all times
acting within his employment capacity with each potential law firm. The
law firms that the Defendant worked at were Swartz, Bonn, Walker and
Studer, P.C.; Cantafio Hammond, P.C. in Denver, Co., White and Steele
in Denver, Colorado

. In addition, Plaintiff is ignorant of the true names and capacity of the
Defendants sued herein as Does 1 through 100, inclusive, and therefore
sue these Defendants by such fictitious names. Plaintiff will amend this
Complaint to allege the true names and capacities of Does 1 through 100,
inclusive, when Plaintiff ascertains the identity of such Defendants.
Plaintiff is informed and believes, and thereon alleges, that each of these
Defendants is responsible in some manner for the acts and omissions of
Peter J. Young which damaged Plaintiff, and that Plaintiff's damages as
alleged herein were proximately caused by their actions or omissions.

. Plaintiff is informed and believes and thereon alleges, that at all times
herein mentioned, each of the Defendants, and Does 1 through 100, and
each of them, were the agents and/or employees of each of the remaining
Defendants, and in doing the things herein alleged, were acting within
the course and scope of said agency and/or employment, in that the
actions of each of the Defendants as herein alleged were authorized,
approved, and/or ratified by each of the other Defendants as principals

and/or employers.

FIRST CAUSE OF ACTION

(Legal Malpractice against Peter J. Young)

SRT Pon

ad
Case 2:20-cv-00112-NDF Document 1-1 Filed 06/25/20 Page 5 of 18

6. Plaintiff refers and incorporates herein the General Allegations stated

in Paragraphs one (1) through five (5) alleged herein above, and make
them a part hereof as though set forth at length.

. Plaintiff was wrongfully terminated from his employment with Brandon
Construction. The Defendant was engaged to represent the Plaintiff in
the case against Brandon Construction which was a Wyoming
Corporation. The termination occurred in January of 2009. The Plaintiff
was significantly injured on a job site while performing work for Brandon
Construction. The Plaintiff was sent to Pete Young by Mark Garrison
the Plaintiff hired Peter J, Young to pursue a wrongful termination case.
The hiring of Peter J. Young occurred fairly quickly after the
termination. Peter J. Young did not pursue this case. In fact, he did not
file the suit until December of 2017. Because of the delay in filing the
suit there were numerous issues that occurred which made recovery
impossible. Brandon Construction Company was sold along with all of
its’ assets. Brandon Construction, Inc., was dissolved in August of 2011.
Because there was no insurance covering the wrongful termination and
because there were no assets remaining there was no possibility of
recovery. In addition, the owner of Brandon Construction, Inc., died. All
of this occurred before Peter J. Young even filed the suit in this matter.
. Plaintiff constantly spoke to Peter J. Young regarding the issues with
Brandon Construction, Inc., and was assured by Peter J. Young that
“there was another avenue” that he was pursuing. ‘The Plaintiff
attempted to continue to pursue the suit against Brandon Construction,
Inc., but ultimately with no chance of recovery allowed for dismissal of

the matter.

Se TRI STP ECHO TPT EN Ae
Case 2:20-cv-00112-NDF Document 1-1 Filed 06/25/20 Page 6 of 18

9. That during the time of the suit against Brandon Construction, Inc., the
Plaintiff was able to employ an expert witness to determine the scope of
damages due to the accident. The expert witness has set the damages at
approximately $1,000,000.00. That if Peter J. Young had pursued the
matter prior to the sale of the assets of Brandon Construction, Inc., prior
to the dissolution of Brandon Construction, Inc., and prior to the death
of the owner of Brandon Construction, Inc., then the Plaintiff would have

had a chance at recovery.

10. That Peter J. Young put the estimate of damages at $200,000.00
and this was represented to the Plaintiff.
11. That Peter J. Young represented numerous times to the Plaintiff

that because Brandon Construction, Inc., was “on notice” of a potential
suit that they had to maintain insurance and assets sufficient to satisfy
the damages. The Plaintiff learned that until the filing there had been
little contact with Brandon Construction, Inc., and that all of the
representations by Peter J. Young related to this matter were false.

12. That but for the false statements, delays and legal malpractice the
Plaintiff would have had an opportunity at recovery and been able to
pursue this claim. The Plaintiff has been damaged in an amount

sufficient to confer jurisdiction upon this Court and be proven at trial.

SEC CAU CTION
(Legal Malpractice against Peter J. Young)

13, Plaintiff refers and incorporates herein the General Allegations
stated in Paragraphs one (1) through twelve (12) alleged herein above,
and make them a part hereof as though set forth at length.
Case 2:20-cv-00112-NDF Document 1-1 Filed 06/25/20 Page 7 of 18

Plaintiff employed Peter J. Young in his divorce from his ex-wife,
Gail Joy. That during the course of the employment for representation
in the divorce the Plaintiff along with his attorney, Peter J. Young
attended mediation.

That at the mediation, Dennis Joy represented to Peter J. Young
that he would agree to payment of $25,000.00 to his ex-wife for full
settlement of the divorce as long as Peter J. Young filed suit against his
ex-wife for damages to the marital home that Dennis Joy was retaining
in the divorce. The damages were estimated to be approximately
$28,000.00 by Cory Joy out of Correctionville, [A who was a general
contractor, This bill was presented to Peter J. Young prior to the
mediation. Peter J. Young after being told what the Plaintiff would
settle for went back into the mediation without the Plaintiff and settled
the case for the payment of $25,000.00. Peter J. Young represented to
the Plaintiff that he would be able to pursue the damages against his ex-
wife. The Defendant never pursued these damages and did not inform
the Plaintiff that this would not be a possibility due to the marital
relationship and the resolution of the Divorce. The Plaintiff would not
have agreed to payment of $25,000.00 without having the matter
pursued as Peter J. Young indicated he would. The Plaintiff had
purchased this house prior to the marriage. Peter J. Young did not
employ any expert in this matter did not consult with the Plaintiff
related to the home even when presented with all documentation to
demonstrate value, payments etc... There was a complete lack of
communication from Peter J. Young related to the divorce.

February 7‘, 2018 was the date of the mediation. The Plaintiff did

not even know the case was settled as this was not communicated to him.

en rsp
Case 2:20-cv-00112-NDF Document 1-1 Filed 06/25/20 Page 8 of 18

The Plaintiff received a letter in July of 2018 indicating that he was
being held in contempt of court due to not complying with the settlement
terms that he was not aware Peter J. Young had settled on without his
consent. In July of 2018 the Plaintiff also learned that he had missed
two (2) court dates that the Defendant had not informed him of. The
Plaintiff learned this information after consulting with Bobbi Overfield
of Messenger and Overfield who is now a District Court Judge for the 5t
Judicial District.

17. That but for the actions of Peter J. Young the Plaintiff would not
have settled the case. The actions of the Defendant have caused
damages to the Plaintiff in an amount sufficient to confer jurisdiction on
this Court and to be proven at trial.

HIRD CAUSE OF
(Legal Malpractice against Peter J. Young)

18, Plaintiff refers and incorporates herein the General Allegations
stated in Paragraphs one (1) through seventeen (17) alleged herein
above, and make them a part hereof as though set forth at length.

19, Plaintiff employed Peter J. Young to work on a Trust that was in
dispute related to a schedule of properties listed and the individual
executing the trust, Kevin Murray, out of Iowa was only addressing a
farm.

20. The Plaintiff was needing guidance related to the properties and
the Defendant was employed to assist the Plaintiff. The Defendant
indicated that he was not licensed in the state of Iowa but he was able to
secure counsel for the Plaintiff that would be working with the
Case 2:20-cv-00112-NDF Document 1-1 Filed 06/25/20 Page 9 of 18

Defendant to resolve the property issues with the trust. The Defendant
told the Plaintiff that he needed a check for $2,500.00 to employ the
attorney in Iowa. The Plaintiff provided the funds to the Defendant and
the Defendant did not pursue the matter. In fact, the Defendant still
had the check from the Plaintiff in his possession over a year later.

The attorney that was originally going to be employed in Iowa
backed out more than a year after the money was originally give to Peter
J. Young so then an additional attorney was going to be employed. The
Defendant maintained that he was going to remain in charge of any
litigation and he would be solely in contact with the Plaintiff. The
attornéy in Iowa would be retained to pursue any legwork in Iowa and
attend any hearings at the direction of the Defendant.

A hearing occurred on the Trust Properties, Peter J. Young again,
did not pursue this matter, did not have Counsel hired even though he
had funds and thus did not have any representation for the Plaintiff at
the hearing even though it had been represented that he would do this.

At the hearing the Trustee was present along with Kevin Murray.
Peter J. Young had communicated with the Court that the trust should
not be closed because of numerous unanswered questions and
discrepancies. However, because he had not secured Counsel as he
stated he would the Trust was closed and the Judge would not consider
the arguments of an attorney not licensed in the State of Iowa.

After the hearing and the Judge’s ruling for closing the Trust. The
Plaintiff contacted an attorney in Sioux City, Iowa to review the trust.
The attorney indicated that if he had been hired a year prior the
accounting of the Trust would have been different and the properties

would have been able to been found.

PTT

sages lit

"sin
Case 2:20-cv-00112-NDF Document 1-1 Filed 06/25/20 Page 10 of 18

25. That as a beneficiary of the Trust, Dennis Joy due to the actions,
inactions and omissions of Peter J. Young has lost out on the ability to
realize the benefits of the unaccounted for properties. If Peter J. Young
had pursued this matter as he indicated he was to the Plaintiff then the
Plaintiff would not have incurred the damages. These damages include
the paying of taxes that were not appropriate, attorneys’ fees that the
Plaintiff incurred due to the inactions of Peter J. Young along with
several other categories of damages.

26. That the actions, inactions and omissions and legal malpractice of
Peter J. Young are the sole cause for damages in this matter and the
Plaintiff has been damaged in an amount sufficient to confer jurisdiction
upon this Court and to be proven at trial.

F TH CAUSE OF ACTIO
(Legal Malpractice against Peter J. Young)

27. Plaintiff refers and incorporates herein the General Allegations
stated in Paragraphs one (1) through twenty-six (26) alleged herein
above, and make them a part hereof as though set forth at length.

28. That due to the problems with the Trust property and the
incurrence of inappropriate Capital Gains the Plaintiff employed Peter

J. Young to file an amended tax return.

29. That Peter J. Young represented to the Plaintiff numerous times
that he had filed the amended tax return for the Plaintiff.
30. That more than a year later, after still having not received any of

the money back from the IRS and after noting that his family members
had all received their money, the Plaintiff again contacted Peter J. Young
Case 2:20-cv-00112-NDF Document 1-1 Filed 06/25/20 Page 11 of 18

related to the filing. Peter J. Young again told the Plaintiff that it was
done and they were waiting on the IRS. The Plaintiff contacted a
separate tax professional to find out how he could verify if the amended
return was being processed. The individual who was contacted was
Jennifer Prell. Upon learning the procedure for verifying filings with the
IRS, the Plaintiff contacted the IRS directly and learned that Peter J.
Young had been misrepresenting to him for more than a year, completed
work, There was no filing with the IRS.

81. The Plaintiff employed another tax professional after Peter J.
Young attempted to file when confronted by the Plaintiff. Peter J.
Young’s filings with the IRS were incorrect and rejected and as such
another professional had to be employed and after this was done the
Plaintiff received his money in approximately five (5) weeks.

32. That Peter J, Young was billing and receiving money this entire
time,

33. That the Plaintiff has been damaged in an amount sufficient to
confer jurisdiction upon this Court and to be proven at trial.

FIFTH CAUSE OF ACTION
(Legal Malpractice against Peter J. Young)

34, Plaintiff refers and incorporates herein the General Allegations
stated in Paragraphs one (1) through thirty-four (84) alleged herein
above, and make them a part hereof as though set forth at length.

35. Over the course of the past ten (10) years the Plaintiff has had an
attorney-client relationship with the Defendant. This has included

SoU M ES Uy
Case 2:20-cv-00112-NDF Document 1-1 Filed 06/25/20 Page 12 of 18

several additional requests by the Plaintiff for the Defendant to handle
legal work. Some of the additional requests have included:
a. Irrigation District Complaint;
b. Interference with Irrigation Ditches;
c. Stating that the Defendant was filing to have an individual
arrested;
d. Subdivision issues;

36. That the Plaintiff has paid a large sum of money to the Defendant
over the course of several years and received little to no results and zero
favorable results which is in contradiction to what has been represented
by Peter J. Young to the Plaintiff,

37. That the Plaintiff has been damaged in an amount sufficient to

 

confer jurisdiction upon this Court and to be proven at trial.
ETH CAUSE.OF ACTION

(Fraud against Peter J. Young)

38. Plaintiff refers and incorporates herein the Allegations stated im
Paragraphs one (1) through thirty-seven (87) alleged herein above, and
make them a part hereof as though set forth at length.

39, That Peter J. Young owed a duty to act in the best interests of the
Plaintiff. That Peter J. Young further owed a duty of diligence and
honesty towards the Plaintiff.

40. That Peter J. Young has made countless fraudulent statements to
the Plaintiff. These include but are not limited te:

a. Stating that he had filed complaints and pleadings on behalf of the
Plaintiff but had failed to do so.
b. Stating that he had ensured that there would be funds available
for the: Plaintiff to be awarded.
c. Stating that all legal matters were being pursued with diligence.
d. Stating that he was performing the work requested and being
hilled for.
Case 2:20-cv-00112-NDF Document 1-1 Filed 06/25/20 Page 13 of 18

e. Misstating the law to the Plaintiff to have the Plaintiff perform
certain actions (such as settling a case upon advice when the
settlement was based on misstatements of law from Peter J.
Young).

f. Stating that he had hired the appropriate individuals to perform
work for the Plaintiff but then failing to hire the individuals.

41, That these statements were performed with an intent that the
Plaintiff would take specific action. These actions include but are not
limited to the following:

a. Not filing a bar complaint;

b. For Peter J. Young to continue to be able to bill the Plaintiff and
have the Plaintiff pay the bill;

c. For the Plaintiff to continue to use Peter J. Young as an attorney.

42. That these statements did in fact induce action.

43, That the Plaintiff has paid a large sum of money to the Defendant
over the course of several years and received little to no results and zero
favorable results which is in contradiction to what has been represented
by Peter J. Young to the Plaintiff.

44. That the Plaintiff has been damaged in an amount sufficient to
confer jurisdiction upon this Court and to be proven at trial.

SIXTH CAUSE OF ACTION
(Breach of Fiduciary Duty against Peter J. Young)
45. Plaintiff refers and incorporates herein the Allegations stated in
Paragraphs one (1) through forty-four (44) alleged herein above, and
make them a part hereof as though set forth at length.

Soar
Case 2:20-cv-00112-NDF Document 1-1 Filed 06/25/20 Page 14 of 18

46, At all times relevant to this litigation Peter J. Young owed a
fiduciary duty to the Plaintiff. This duty included but is not limited to
acting at all times in the best interests of the Plaintiff or as the Plaintiff
has directed. To be honest with the Plaintiff at all times. To inform the
Plaintiff of applicable law. To be honest in the billing to the Plaintiff and
to be honest in status updates and actions taken on behalf of the
Plaintiff.

47. That Peter J. Young recklessly, negligently and knowingly
breached that duty on more than one occasions and such breaches were
the actual and proximate cause of harm to the Plaintiff.

48, That the Plaintiff has been damaged in an amount sufficient to
confer jurisdiction upon this Court and to be proven at trial.

SEVENTH CAUSE OF ACTION
(Unjust Enrichment)

49, Plaintiff refers and incorporates herein the Allegations stated in
Paragraphs one (1) through forty-four (44) alleged herein above, and
make them a part hereof as though set forth at length.

50. At all times relevant to this litigation, Peter J. Young owed a duty
to the Plaintiff to not unfairly or unduly take advantage of the Plaintiff
or commit wrongful acts in order to unjustly enrich himeelf at Peter J.
Young’s expense or at the expense of the Plaintiffs property or financial
interests,

51. During all times set forth herein Peter J. Young unjustly enriched
himself by taking money from the Plaintiff paid for services and not

performing the services.
Case 2:20-cv-00112-NDF Document 1-1 Filed 06/25/20 Page 15 of 18

52. Such acts and omissions leading to the unjust enrichment of Peter
J. Young and these acts and omissions are the actual and proximate
cause of harm to the Plaintiff.

53. That the Plaintiff has paid a large sum of money to the Defendant
over the course of several years and received little to no results and zero
favorable results which is in contradiction to what has been represented
by Peter J. Young to the Plaintif?.

54. That the Plaintiff has been damaged in an amount sufficient to
confer jurisdiction upon this Court and to be proven at trial.

EIGHTH CAUSE OF ACTION

(Breach of Contract and Covenant of Good Faith and Fair Dealing)

56. Plaintiff refers and incorporates herein the Allegations stated in
Paragraphs one (1) through fifty-four (54) alleged herein above, and
make them a part hereof as though set forth at length.

56. At all times relevant to this litigation Peter J. Young was in a
contractual relationship with the Plaintiff and owed a duty to the
Plaintiff to act in good faith and deal fairly with him.

57, Peter J. Young breached that duty on more than one occasion by
failing to act in good faith and deal fairly with the Plaintiff. In addition,
Peter J. Young took large amounts of money from the Plaintiff with the
idea that he was actually representing the Plaintiff and his interests,

58. Such acts and omissions lead to the breach of the duty to deal in
good faith and fairly with the Plaintiff and such acts and omissions were
the actual and proximate cause of harm to the Plaintiff and the Plaintiff
has been damaged in an amount sufficient to confer jurisdiction upon
this Court and be proven at trial.
Case 2:20-cv-00112-NDF Document 1-1 Filed 06/25/20 Page 16 of 18

SE OF ACTION
(Punitive Damages)

59, Plaintiff refers and incorporates herein the Allegations stated in
Paragraphs one (1) through fifty-eight (58) alleged herein above, and
make them a part hereof as though set forth at length.

60, At all times relevant herein Peter J. Young owed a duty to act with
due care and regard for the Plaintiffs rights, interests, financial
interests, legal interests and to act in these best interests and at the
direction of the Plaintiff.

61, Peter J. Young breached that duty on more than one occasion and
such breaches constitute outrageous conduct and reckless disregard of
the duties owed by an attorney to his client.

62. That Peter J. Young's outrageous conduct towards the Plaintiff
was done with reckless indifference as to the rights of the Plaintiff

63. That Peter J. Young's outrageous conduct towards the Plaintiff
makes him liable for punitive damages with the exact amount to be
determined at trial.

WHEREFORE the Plaintiff prays as follows:

1. For judgment entered in favor of the Plaintiff and against Peter J. Young
and the unnamed Defendant’s herein.

2, That judgment be entered in favor of the Plaintiff and against Peter J.
Young and the unnamed Defendant's herein for counts one (1) through
eight (8).

3, That punitive damages be awarded against Peter J. Young.

4. That the Plaintiff be awarded both pre and post judgment interest
according to law.

FEE Pet Ne TU
Case 2:20-cv-00112-NDF Document 1-1 Filed 06/25/20 Page 17 of 18

5. That the Plaintiff be awarded all of his attorney's fees herein for the
fraudulent conduct of Peter J. Young.

6. For such other and further relief as the Court deems meet and proper in
the premises,

SIGNATURE PAGE FOLLOWS
Case 2:20-cv-00112-NDF Document 1-1 Filed 06/25/20 Page 18 of 18

DATED this 15th day of February, 2020

APEX, Legal, P.C.

USXY
ChristopheyJ. Kink
WSB 7-453.

FIN ST oper pete

= Heap
